DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 03/26/2021.
	Claims 1-20 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 03/26/2021.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-3, 6-8, 10-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trivedi et al. (US 11,437,483)
	Regarding claim 1, Trivedi discloses a semiconductor device comprising: 
	a semiconductor substrate 302A (fig. 3I); 
	a transistor stack structure formed on the semiconductor substrate, the transistor stack structure including a first FET (PMOS or NMOS) and a second FET (NMOS or PMOS), where the first FET is a different polarity than the second FET; 
	a first source-drain epitaxial layer 346 or 336 of the first FET formed directly on the substrate 302A adjacent to the first FET (PMOS/NMOS); and 
	a second source-drain epitaxial layer 336 of the second FET formed on the substrate adjacent to the second FET (NMOS/PMOS), wherein a bottom dielectric isolation layer 314 is formed between the substrate 302A and the second epitaxial layer 336/346.

	Regarding claim 2, Trivedi discloses the semiconductor device of claim 1, wherein the first FET is a pFET and the second FET is an nFET.  See fig. 3I.

	Regarding claim 3, Trivedi discloses the semiconductor device of claim 1, wherein the first FET is an nFET and the second FET is a pFET.  See fig. 3I.

	Regarding claim 6, Trivedi discloses the semiconductor device according to claim 1, wherein the first FET is a pFET including a pWF metal layer stack and the second FET is an nFET including an nWF metal layer stack.  See col. 15, lines 45-65.

	Regarding claim 7, Trivedi discloses the semiconductor device according to claim 1, wherein the first source-drain epitaxial layer 346/336 of the first FET that is formed directly on the substrate generates strain that is applied to the first FET.  See fig. 3I.  Note that since the device of Trivedi and that of the claimed invention are structuraclly identical, i.e., they are both having source-drain epitaxial layer formed directly on the substrate, therefore they are supposed to do similar function of generating strain applied to the first FET.

	Regarding claim 8, Trivedi discloses the semiconductor device according to claim 7, further comprising a liner layer that is a p-type epitaxial liner layer comprised of SiB, wherein the first source-drain epitaxial layer is a p-type epitaxial layer, and wherein the p-type epitaxial layer is comprised of SiGeB.  See col. 8, lines 27 – 45, and col. 17, lines 45-67.  

	Regarding claim 10, Trivedi discloses the semiconductor device according to claim 7, wherein the first FET is a nanosheet structure including an active semiconductor layer 306/308 or at least two stacked active semiconductor layers surrounded by gate stack layers, and wherein the liner layer is a u-shaped layer covering sidewalls of the first FET and covering the substrate.  See fig. 3I.

	Regarding claim 11, Trivedi discloses the semiconductor device according to claim 1, wherein the first FET is a p-type nanosheet structure including an active semiconductor layer 308/308 or at least two stacked active semiconductor layers surrounded by gate stack layers, and wherein the second FET is an n-type nanosheet structure including an active semiconductor layer or at least two stacked active semiconductor layers surrounded by the gate stack layers.  See fig. 3I.

	Regarding claim 12, Trivedi discloses the semiconductor device according to claim 1, further comprising a spacer layer 334/344 formed on gate sidewalls of the first FET and the second FET.  See fig. 3I.

	Regarding claim 13, Trivedi discloses the semiconductor device according to claim 12, wherein a composition of the spacer layer 334/344 is different than a composition of the bottom dielectric isolation layer 314.  See fig. 3I.

	Regarding claim 14, Trivedi discloses a method of manufacturing a semiconductor device, the method comprising: 
	forming a transistor stack structure on a semiconductor substrate 302A (fig. 3I), the transistor stack structure including a first FET and a second FET (PFET/NFET), where the first FET is a different polarity than the second FET; 
	forming a first source-drain epitaxial layer 346/336 directly on the substrate adjacent to the first FET; and 
	forming a second source-drain epitaxial layer 336/346 on the substrate adjacent to the second FET, wherein a bottom dielectric isolation layer 314 is formed between the substrate and the second epitaxial layer.

	Regarding claims 15, 16, 19, and 20, Trivedi discloses the method comprising all claimed limitationis.  See the rejections of claims 2, 3, 7, and 11, respectively.

Claim Rejections - 35 U.S.C. § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. (US 11,437,483)
	Regarding claim 9, Trivedi discloses the semiconductor device according to claim 1, comprising all claimed limitations, as discussed above.  
	Trivedi fails to disclose wherein the first FET has a gate length that is shorter than a gate length of the second FET.  
	
	However, it would have been obvious to one of ordinary skills in the art at the time the invention was made that this is just a matter of adjusting the gate lenghs of the transistors, and it would involve only routine skills in the art.  It would have been well known to those of ordinary skills in the art that transistors with diferent gate lenghts would allow different threshold voltages, thereby allow different controlling operations, or different performances of the device.  
Moreover, the instant specification contains no disclosure of either the critical nature of the claimed different gate lengths (e.i. shorter gate length) or of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).)  
	The claimed limitation(s) do/does not bear any critical point that would establish patentability, and is/are not sufficient to patentable distinguish over the prior art.
See MPEP §2144.04).  

Allowable Subject Matter

8.	Claims 4, 5, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor device, or the claimed method of manufacturing a semiconductor device (in addition to the other limitations in the claim) comprising:
	Claims 4 and 17:
	wherein the bottom dielectric isolation layer is also formed between the substrate and the first FET and between the substrate and the second FET, and wherein the bottom dielectric isolation layer is not present between the substrate and the first source-drain epitaxial layer;

	Claims 5 and 18:
	wherein the bottom dielectric isolation layer is not present between the substrate and the first source-drain epitaxial layer.  

Conclusion

9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        October 20, 2022